Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by JP 03-75377 (herein ‘JP’377’).
JP’377 discloses an actuator (figs. 1-2) comprising: 
a motor comprising a magnet [7] and a coil [10] 
a stator [5] structured to support the magnet [7]; 
a stationary pole [8] arranged coaxially with the stator [5] and positioned to a radially inner side of the magnet [7]; and 
a bobbin [20] structured to support a winding of the coil [10], the bobbin being arranged coaxially with the stator [5] and the stationary pole [8] and positioned to a radially inner side of the magnet [7] and a radially outer side of the stationary core [8]; 
an actuator rod [24] connected to an end of the bobbin, the actuator rod extending in an axial direction of the actuator away from the bobbin; and 
as Figs. 1-2 show, wherein an inner diameter of the bobbin is larger than an outer diameter of the stationary pole so that a gap is provided between an inner surface of the bobbin and an outer surface of the stationary pole.  (In other words, Figs. 1-2 show the bobbin’s inner diameter is larger that the stationary pole’s outer diameter such that the bobbin concentrically surrounds the stationary pole, wherein an a gap is there-between the stationary pole and movable bobbin with its coil).

    PNG
    media_image1.png
    634
    810
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by JP-2009019684 (herein ‘JP’684’).
JP’684 discloses an actuator (fig. 1) comprising: a motor comprising a magnet [22] and a coil [15]; a stator structured to support the magnet [22]; a stationary pole [21] arranged coaxially with the stator and positioned to a radially inner side of the magnet [22]; and 
a bobbin [14] structured to support a winding of the coil [15], the bobbin being arranged coaxially with the stator and the stationary pole [21] and positioned to a radially inner side of the magnet [22] and a radially outer side of the stationary core [21]; 
an actuator rod [10/17] connected to an end of the bobbin, the actuator rod extending in an axial direction of the actuator away from the bobbin; and wherein an inner diameter of the bobbin is larger than an outer diameter of the stationary pole so that a gap is provided between an inner surface of the bobbin and an outer surface of the stationary pole.  (In other words, Fig. 1 shows the bobbin’s inner diameter is larger that the stationary pole’s outer diameter such that the bobbin concentrically surrounds the stationary pole, wherein an a gap is there-between the stationary pole and movable bobbin with its coil).


    PNG
    media_image2.png
    490
    883
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170244310 (herein US’310) in view of either JP’377 or JP’684.
US’310 discloses an actuator (fig. 1) comprising: a motor comprising a magnet [30] and a coil [32]; a stator [400/40] structured to support the magnet [30]; a stationary pole [42] arranged coaxially with the stator and positioned to a radially inner side of the magnet [30]; and 
a bobbin [60] structured to support a winding of the coil [32], the bobbin being arranged coaxially with the stator and the stationary pole [42] and positioned to a radially inner side of the magnet [30] and a radially outer side of the stationary core [42]; 
wherein an inner diameter of the bobbin is larger than an outer diameter of the stationary pole so that a gap is provided between an inner surface of the bobbin and an outer surface of the stationary pole.  
RE claim 3, US’310 discloses the actuator of claim 1, wherein the stationary pole comprises a central bore [41], a circumferential groove [46] provided in the outer surface of the stationary pole, and a hole [57] provided in the circumferential groove, the hole providing fluid communication between the central bore and the gap (see [0018]-[0021]).
RE claim 4, US’310 discloses the actuator of claim 1, wherein the stationary pole comprises: a central bore [41]; a plurality of circumferential grooves [46] provided in the outer surface of the stationary pole, the plurality of circumferential grooves being spaced apart in an axial direction of the actuator (see fig. 3, and [0018]-[0021]); and a plurality of holes [57] provided in each of the plurality of circumferential grooves [46], the plurality of holes providing fluid communication between the central bore and the gap (see [0018]-[0021]).
RE claim 5, US’310 discloses the actuator of claim 4, further comprising an axial channel [47 fig. 3] provided in the outer surface of the stationary pole and intersecting with the plurality of circumferential grooves [46].

    PNG
    media_image3.png
    409
    1249
    media_image3.png
    Greyscale


US’310 substantially discloses the claimed actuator, except for an actuator rod connected to an end of the bobbin, the actuator rod extending in an axial direction of the actuator away from the bobbin.
Each of JP’377 and JP’684 teaches an actuator having an actuator rod ([24 in JP’377] or [10/17 in JP’684], see above included Figures of the respective prior art refs) connected to an end of the bobbin, the actuator rod extending in an axial direction of the actuator away from the bobbin.  
Therefore, it would have been obvious to one skilled in the art, before the effective date of the present application, to modify the prior art actuator by configuring an actuator rod connected to an end of the bobbin, the actuator rod extending in an axial direction of the actuator away from the bobbin, as taught by either JP’377 or JP’684.  Doing so would provide motion transferring means for actuating an object/device; moreover, actuator having an actuator rod connecting to the actuator’s moving/rotating component is well-known in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’310 (herein US’310) in view of US 4266180 (herein US’180)
US’310 discloses the claimed actuator, except for claim 2.
US’180 teaches a device comprising a stationary component [56] and a movable component [58] are spaced from each other by an air gap, wherein a positive air pressure is supplied to the gap to provide an air cushion (i.e. hydrostatic bearing) in the gap; thus, the air cushion/bearing would insure that the movable component [58] will be spaced from the stationary component [56]during operation of the device (see col. 13 lines 5+).

    PNG
    media_image4.png
    722
    1500
    media_image4.png
    Greyscale

Those skilled in the art would understand that the US’310 actuator structure particularly comprises the following features: 
the inner diameter of the bobbin is larger than an outer diameter of the stationary pole so that a gap is provided between an inner surface of the bobbin and an outer surface of the stationary pole, 
a plurality of circumferential grooves provided in the outer surface of the stationary pole, and a plurality of holes provided in each of the plurality of circumferential grooves, the plurality of holes providing fluid communication between the central bore and the gap, 
an axial channel provided in the outer surface of the stationary pole and intersecting with the plurality of circumferential grooves (see [0018]-[0021]). 
Thus, owing to the US’310 actuator structure, and by applying the US’180 important teaching concept, it would have been obvious to one skilled in the art, before the effective date of the present application, to modify the prior art actuator by providing a positive air pressure is supplied to the gap to provide an air cushion in the gap.  Doing so would provide a hydrostatic air bearing/cushion there-between to ensure no physical contact between the stationary pole and the moving bobbin with its coil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834